Por Cuanto, el día 25 del corriente declaróse vista la moción de desestimación presentada en este caso, sin asistencia de las partes.
Por .Cuanto, aparece que la transcripción fué radicada en la Se-cretaría de este Tribunal con fecha 22 de diciembre de 1937 y que en enero 31 del corriente año venció la prórroga concedida al ape-lante para presentar su alegato, sin que lo haya presentado hasta ahora.
Por tanto, de acuerdo eon la ley y la jurisprudencia, se declara con lugar la moción y en su consecuencia se desestima el recurso de apelación establecido en este caso contra resolución dictada por la corte inferior en agosto 25, 1937 y modificada el 31 de dicho mes y año.
(e) FALTA DE JURISDICCIÓN APELATIVA